Citation Nr: 1440304	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  14-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1. Whether a July 2012 Board decision, which held that the Veteran failed to timely file a substantive appeal with respect to an October 2009 RO rating decision, should be revised or reversed on the basis of clear and unmistakable error (CUE).

2. Entitlement to service connection for anemia, to include on a secondary basis.

3. Entitlement to service connection for restless leg syndrome (RLS), to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in a July 2012 Board decision.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision. 38 C.F.R. § 20.1400. 

Herein, the Board reverses the July 2012 Board decision that dismissed the Veteran's claims for service connection for anemia and RLS on the basis of CUE.  As explained in detail below, the Board now has jurisdiction to decide the underlying claims of service connection.  These matters come before the Board on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

The Veteran's claim of entitlement to service connection for sleep apnea is addressed in a separate decision.


FINDINGS OF FACT

1. The Board's July 2012 decision, which held that the Veteran failed to timely file a substantive appeal with respect to an October 2009 RO rating decision, involved CUE by failing to cite and analyze the case of Percy v. Shinseki, 23 Vet. App. 37 (2009) in light of the pertinent facts and evidence of record. 

2. The most probative evidence of record shows that anemia was caused by the Veteran's service-connected glomerulonephritis. 

3. The most probative evidence of record shows that restless leg syndrome was caused or aggravated by the Veteran's service-connected glomerulonephritis and/or anemia. 


CONCLUSIONS OF LAW

1. The July 2012 Board decision, which held that the Veteran failed to timely file a substantive appeal, was clearly and unmistakably erroneous and should be reversed. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2013). 

2. The criteria for establishing service connection for anemia have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3. The criteria for establishing service connection for restless leg syndrome have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. CUE 

The Veteran (moving party) has filed a CUE motion for revision or reversal of a July 2012 Board decision, which held that he did not timely file a substantive appeal with respect to an October 2009 RO rating decision that addressed claims of entitlement to service connection for anemia and restless leg syndrome. 

The Veteran, through his representative, has specifically asserted that the Board erred in dismissing the appeal for lack of jurisdiction due to lack of a timely substantive appeal.  The Veteran's representative made the following argument in the Informal Hearing Presentation (IHP) dated in June 2014:

First, the Board failed to address the provisions of 38 U.S.C.A. § 7105(d)(3), which states that the AOJ may (emphasis ours) close the appeal due to the lack of a timely substantive appeal.  Second, the Board relied on the Court's decision in Roy v. Brown, 5 Vet. App. 554 (1993), but failed to address the holding in Percy v. Shinseki, 23 Vet. App. 37, 43 (2009), which held that an untimely substantive appeal "does not bar the Board's jurisdiction over a matter." 

The Veteran's representative goes on to assert that the facts of this Veteran's case fall squarely within the parameters of the holding in Percy:

The Veteran filed a timely notice of disagreement in December 2009 with the October 2009 decision that denied his claims.  The RO furnished a statement of the case in December 2010.  Following the issuance of the SOC the RO undertook additional development in an attempt to obtain additional VA treatment records.  Those attempt proved unsuccessful as no records were noted.  The file also contains a Report of General Information (ROGI) indicating, among other things, that the Veteran "wants to have folder go to DC."

Following receipt of the ROGI, the RO did an unavailability memo on February 27, 2012.  On or about 27 February 2012, the RO completed two different Reports of Contact (ROC).  In the ROCs, the RO informed the Veteran's representative that, "The above Veteran's case is ready to be certified to BVA."  In the ROCs the RO listed the issues of, as among other things, "SC for restless leg syndrome as secondary to anemia."  On the same day as the ROCs, the local representative prepared VA Form 646 discussing the issues.  Following receipt of the 646 the RO certified the appeal to the Board.
As noted above, the RO continued to process the appeal at the local level, and certified it for appellate review, notwithstanding the lack of a Form 9.  It appears to us that the RO may have accepted the 646 in lieu of the Form 9.  Irrespective of whether it did or didn't, one inescapable fact remain.  That is, it is abundantly clear that the RO waived any timeliness concerns when it certified the appeal.

The Veteran's representative further noted that, in Percy, the Court stated that, "This Court has made it clear that, 'the Board's use of a jurisdictional, i.e., nondiscretionary analysis' in questions of timeliness and adequacy of Substantive Appeals is 'not appropriate.'" Percy, supra.  Furthermore, the Court specifically stated that, "The statute is clear on its face that the 60-day period is not a jurisdictional bar to the Board's jurisdiction of a matter." Percy, supra at 45.

In view of the above, the Veteran's representative contended that the Board should reverse the July 2012 decision on the basis of CUE, and then adjudicate the underlying issues (i.e., service connection for anemia and restless leg syndrome) on their merits. 

A prior Board decision is final and binding, but is reversible, if there is CUE. 38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed. Id. 

CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403(a).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. Id. 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b).  However, to warrant revision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).  Furthermore, there are certain enumerated examples of situation that are not considered CUE which includes the following: 

(1) Changed diagnosis. A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist. The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence. A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Additionally, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1404(d).

The above-cited regulatory authority was promulgated with the intent to adopt the CUE standard as set forth by the United States Court of Appeals for Veterans Claims (Court). See 63 Fed. Reg. 27534, 27536 (1998).  The Board may, therefore, rely on the prior precedential decisions of the Court as to what exactly constitutes a valid claim of CUE. 

The Court, in Damrel v. Brown, 6 Vet. App. 242,245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), stated that for CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The record reflects that an October 2009 rating decision denied the Veteran's claims of entitlement to service connection for anemia and restless leg syndrome.  Thereafter, in December 2009, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) was then issued in December 2010.  The cover page to the SOC informed the Veteran that he must file his appeal within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the October 2009 rating decision.  He was not notified that if he needed more time to file his appeal, he should request more time before the time limit for filing his appeal expired.

In December 2010, the same month in which the SOC was issued, the RO requested outstanding VA treatment reports (by means of a VA Form 10-7131) "for anemia, sleep apnea, and restless leg syndrome."  

As the Veteran's representative previously noted, a February 2012 Report of General Information informed the Veteran that the requested VA treatment records were not found.  A notation in the ROGI expressly indicated "Veteran wants to have folder go to DC.  Has no other additional information to submit.  Waiver 10-day notice." 

A February 27, 2012 Formal Finding of Unavailability was issued thereafter. 

The claims file also contains a Report of Contact dated on February 27, 2012, which indicated that the Veteran's case was ready to be certified to BVA and the following issues were on appeal: service connection for anemia as secondary to glomerulonephritis, and service connection for restless leg syndrome.  The RO then requested that the VFW prepare a VA Form 646 for these claims.

A February 28, 2012, VA Form is contained in the claims file and lists the issues on appeal as: service connection for anemia as secondary to glomerulonephritis, service connection for restless leg syndrome as secondary to anemia, and service connection for obstructive sleep apnea.  

Thereafter, the RO expressly certified the appeal for service connection for anemia and restless leg syndrome by means of a February 29, 2012, VA Form 8 (Certification of Appeal).  

An April 2012 IHP also reflected that the issues on appeal as entitlement to service connection for anemia and restless leg syndrome.  

The Board's July 2012 decision dismissing the appeals for anemia and restless leg syndrome cited the following case law:

It is well-established that any statutory tribunal, like the Board, must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To have jurisdiction to review an RO denial, the Board must have before it a timely Substantive Appeal.  A timely appeal requires, first, a written NOD within one year after the date of notice of the RO denial. 

An NOD is a written statement of a claimant or his representative expressing dissatisfaction with an adjudicative determination of the agency of original jurisdiction (that is, the RO) and a desire to contest it. 38 C.F.R. § 20.201 (2011).  Thereafter, the RO must issue a SOC on the matter being appealed. 

Then, the appeal must be perfected by filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board. 38 U.S.C.A. § 7105(a), 38 C.F.R. §§ 20.200-20 .202. 

A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC. See 38 C.F.R. § 20.302.

An extension of the 60-day period for filing a Substantive Appeal or of the 60-day period for responding to an SOC or supplemental SOC may be granted for good cause. 38 C.F.R. § 20.303. 

If a timely appeal is not filed with a determination, it becomes final. 38 U.S.C.A. § 7105(c).  If a timely substantive appeal has not been received, the appeal may be dismissed. VAOPGCPREC 9- 99.

When a claimant fails to file a Substantive Appeal in a timely manner, he is statutorily barred from appealing the RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The Board then made a factual finding that the RO had furnished the Veteran an SOC on December 13, 2010; he was advised to file his Substantive Appeal within 60 days from the date of the SOC, or within the remainder of the one-year period from the date of notice of the RO decision being appealed; and that the Veteran was not shown to have filed a timely Substantive Appeal in response to the SOC provided to him in December 2010.  The Board also pointed out that the Veteran's representative submitted an informal hearing presentation in April 2012, "which could have been accepted as a Substantive Appeal." 

Again, the Veteran argues that the Board committed error by failing to apply relevant case law and statutes, namely Percy and 38 U.S.C.A. § 7101(d)(3), in determining that it did not have jurisdiction over the Veteran's anemia and restless leg syndrome claims due to lack of a timely substantive appeal.  

With respect to the Veteran's argument concerning the application of 38 U.S.C.A. § 7105(d)(3), that provision expressly states that the Agency of Original Jurisdiction may close the case for failure to respond after receipt of the SOC. (Emphasis added).  In this case, the RO/AOJ did not close the appeal.  Rather, the RO/AOJ continued to develop the claims as if they were on appeal (as explained below), and the Board, not the AOJ, dismissed the claims for lack of jurisdiction.  Therefore, the Veteran's argument concerning the application of 38 U.S.C.A. § 7105(d)(3) has no merit in this case. 

With respect to the Veteran's argument concerning the application of Percy, the Court in Percy held that although a substantive appeal was not timely filed, the filing of a substantive appeal is not a jurisdictional requirement; the filing of a timely substantive appeal may be waived; and where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal. Percy, supra. (Emphasis added). 

At the time of the July 2012 rating decision, and pursuant to the holdings outlined in Percy, the evidence of record was more than sufficient to conclude that the RO had waived any timeliness concerns with respect to a substantive appeal.  

Indeed, following the issuance of the December 2010 SOC, the RO continued to develop the Veteran's claims for service connection for anemia and restless leg syndrome as if the issues were on appeal.  This development included: (1) requesting outstanding VA treatment records pertaining to the anemia and RLS conditions in December 2010; (2) issuing a Formal Finding with respect to those treatment records in February 2012; (3) notifying the Veteran of their unavailability; (4) expressly noting and acknowledging the Veteran's request to send the claims file "to DC" in a February 2012 ROGI; (5) notifying the VFW that the claims for anemia and restless leg syndrome were "ready to be certified to BVA"; (6) requesting that the VFW prepare a 646 for the anemia and RLS claims prior to certification; and (7) ultimately, certifying the claims for anemia and RLS to the Board in February 2012.  

Had the Board in its judgment in July 2012 not overlooked the aforementioned evidence/ facts contained in the claims file, proper application of Percy to the facts of this case would have mandated that the Board (by way of the RO's prior actions) waive the filing of a timely substantive appeal and take jurisdiction of the claims for anemia and RLS.  Consequently, the July 2012 Board decision erred in dismissing the appeal for lack of jurisdiction.  

Based on the foregoing findings, the Board concludes that the July 2012 Board decision, to the extent it dismissed claims of service connection for anemia and restless leg syndrome, is clearly and unmistakably erroneous; therefore, the July 2012 decision should be reversed, resulting in the Board having proper jurisdiction of the issues on appeal as indicated below. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

2. Service Connection 

The Veteran seeks service connection for anemia and restless leg syndrome on secondary bases.  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076 ; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

a. Anemia 

With the above criteria in mind, the Veteran has been service connected for glomerulonephritis, a kidney condition, since 1968.  The post-service record shows the Veteran was diagnosed with anemia as early as 1993 and as recently as 2010. Therefore, the Board finds that he has a current disability. See Allen.  

As to a relationship between the anemia and the Veteran's service-connected kidney condition, the record contains numerous medical statements/opinions linking the two conditions.  Historically, an April 2000 private treatment report indicated that the Veteran's anemia was most likely secondary to a history of nephritis with microscopic hematuria.  Likewise, Dr. J.R., in May 2001, provided an opinion that the Veteran had mild chronic anemia and microscopic hematuria "from a longstanding history of nephritis."  A January 2004 VA examiner opined that the Veteran's anemia was most likely related to his renal (i.e., kidney disease).  More recently, in July 2010, a VA examiner opined that his anemia was more likely than not related to the glomerulonephritis with renal insufficiency.  VA treatment reports dated from May 2010 to December 2012 likewise relate the Veteran's anemia to the service-connected kidney condition.  For example, a May 2010 VA treatment note indicated that the Veteran continued to have chronic anemia, "which is probably secondary to his chronic renal disease."  In December 2012, the Veteran's VA urologist stated that anemia was the result of kidney disease.  Lastly, a November 2012 VA treatment note again indicated that the Veteran had "intermittent episodes of hematuria, secondary to his glomerulonephritis" and that the "cause of his hematuria was the cause of his chronic anemia."   

The Board finds the medical opinions/statements outlined above to be highly probative as to the issue of whether anemia is secondary to service-connected glomerulonephritis.  In this regard, the statements were provided by VA medical professionals (in the case of the December 2012 statement, a specialist, i.e., a urologist) who regularly treat the Veteran for glomerulonephritis and are familiar with his medical history; their findings are consistent with other historical findings of kidney problems, hematuria, and resulting anemia (see April 2000 and May 2001 medical reports); and their conclusions are uncontroverted by the record.  In this regard, the Board notes that a July 2009 VA examiner found that "numerous etiologies" were possible for anemia.  However, the Board affords this opinion little, if any, probative value since the opinion itself was largely speculative.  

Thus, the most probative evidence of record shows (1) the Veteran is service-connected for glomerulonephritis (2) he has a diagnosis of anemia, and (3) his anemia is attributable to his service-connected glomerulonephritis. See 38 C.F.R. § 3.310; Allen.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for anemia. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Restless Leg Syndrome (RLS)

The Veteran asserts that his restless leg syndrome is secondary to service-connected glomerulonephritis and/or service-connected anemia.  

Notably, the Board has granted the Veteran's claim for service connection for anemia herein, while service connection for glomerulonephritis has been in effect since 1968.  The post-service record shows the Veteran was diagnosed with restless leg syndrome as early as 2006 and as recently as 2012.  Therefore, the Board finds that he has a current disability. See Allen.  

As to a relationship between RLS and the Veteran's service-connected glomerulonephritis and/or anemia, the record contains two medical statements/opinion which support a link, or nexus, between the two conditions.  

Specifically, in an undated VA Sleep Medicine report, Dr. F. indicated that he had received the Veteran's latest ferritin level results (7.5) and that they were suggestive of an iron deficiency.  Dr. F. noted that his iron level was "much below the level of 45-50 which is where it should be for people who have restless leg syndrome."  Consequently, Dr. F. suggested that the Veteran supplement with iron. 

In a recent September 2012 VA treatment report, the Veteran was diagnosed with restless leg syndrome (worse since 2008); the report noted that his RLS had progressed and that "the only likely causes are: chronic kidney disease, chronic iron deficiency, and underlying primary disease progression."  

In sum, the medical evidence outlined above indicates that the Veteran's RLS is proximately caused by (or at the very least, aggravated by) the Veteran's low iron levels (i.e., service-connected anemia), and/or his chronic kidney disease (i.e., service-connected glomerulonephritis).  There are no opinions, or other medical evidence of record which contradict the findings outlined by Dr. F. and in the September 2012 VA treatment report.  As such, they are probative as to the matter of nexus. 

In sum, the most probative evidence of record shows (1) the Veteran is service-connected for glomerulonephritis and anemia (2) he has a diagnosis of restless leg syndrome and (3) his RLS is attributable, at least in part, to his service-connected glomerulonephritis and anemia. See 38 C.F.R. § 3.310; Allen.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for RLS. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert, supra. 


ORDER


The motion to reverse the July 2012 Board decision based on CUE is granted. 

Entitlement to service connection for anemia is granted. 

Entitlement to service connection for restless leg syndrome is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


